Citation Nr: 0517892	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  93-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently rated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than April 4, 
1996 for service connection for an acquired psychiatric 
disorder.

3.  Entitlement to an effective date prior to January 6, 2003 
for a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Morgan G. Adams, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active duty from January 1941 to April 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of December 1992 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) which increased the rating for the 
veteran's service-connected sinusitis from 10 percent to 30 
percent.  In December 1994, the Board remanded the case to 
obtain additional medical evidence and to afford the veteran 
an examination.  In a decision of January 1996, the Board 
confirmed the decision which assigned a 30 percent rating.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 1998, the 
Secretary of Veterans Affairs (Secretary) filed a motion to 
remand the case for consideration of revised rating criteria 
which had become effective after the Board's decision.  The 
Court granted that motion in June 1998.  The Board, in turn, 
remanded the case to the RO in December 1998 for the purpose 
of having the RO develop additional evidence and apply the 
new rating criteria.  

In a decision of December 1999, the RO confirmed the 30 
percent evaluation for sinusitis under both the old and the 
new rating criteria.  The case was then returned to the Board 
for appellate review.  In a decision of August 2001, the 
Board confirmed the assignment of a 30 percent rating for the 
sinusitis.  

The veteran again appealed to the Court.  In June 2003 the 
Secretary and the veteran, through his attorney, filed a 
joint motion to vacate the Board's decision and remand the 
case for additional action.  The Court granted that motion in 
an order dated in July 2003.  The Board remanded the case to 
the RO for further action in January 2004.  

The veteran subsequently perfected appeals of additional 
issues regarding effective dates which are listed above.  The 
case has now been returned to the Board for further appellate 
review.   

The issue of entitlement to an increased rating for sinusitis 
and the issue of entitlement to an earlier effective date for 
assignment of a total disability rating based on 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an earlier effective date for service 
connection for an acquired psychiatric disorder has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The veteran's claim for service connection for an 
acquired psychiatric disorder was previously denied by the 
Board in February 1990. 

3.  The veteran did not reopen his claim for service 
connection for an acquired psychiatric disorder until April 
4, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 1996 
for service connection an acquired psychiatric disorder are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA's duty to notify claimants of necessary information or 
evidence:  (1) When VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  If VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  If the claimant has 
not responded to the request within 30 days, VA may decide 
the claim prior to the expiration of the one-year period 
based on all the information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions.  If VA does so, however, and the claimant 
subsequently provides the information and evidence within 
one year of the date of the request, VA must readjudicate 
the claim.  (2) If VA receives an incomplete application for 
benefits, it will notify the claimant of the information 
necessary to complete the application and will defer 
assistance until the claimant submits this information. 
38 C.F.R. § 3.159(b).  

VA's duty to assist claimants in obtaining evidence:  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c).  

The Board finds that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
adequately notified him that he must submit any relevant 
evidence which he has.  Of particular significance is a 
letter dated in March 2004 in which the RO advised him what 
was still needed from him.  The RO explained what records the 
VA would be responsible for getting and what the evidence 
must show to support the claims.  The letter noted that the 
VA would be responsible for getting relevant records held by 
any Federal Agency, and that this may include medical records 
from the military, from VA hospitals or from the Social 
Security Administration.  The letter also advised him that on 
his behalf, the VA would make reasonable efforts to get 
relevant records not held by any Federal Agency, including 
medical records from State or local government, private 
doctors and hospitals, or current or former employers.  He 
was advised that he must give the VA enough information about 
his records so that the VA could request them.  The letter 
noted that it was the veteran's responsibility to make sure 
that the VA received all requested records that were not in 
the possession of a Federal department or agency.  The letter 
adequately advised him to submit any relevant evidence in his 
possession.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran's attorney 
specifically responded by stating that they had no additional 
evidence to submit.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's post-service treatment records.  The veteran has 
declined a personal hearing.  Although the veteran made a 
reference to "my scheduled hearing of the BVA", it appears 
that he was simply referring to the pending consideration of 
his appeal by the Board, as no personal hearings have been 
requested or scheduled.  On the contrary, the substantive 
appeal statement of July 2004 specifically indicated that a 
hearing was not wanted.  

The veteran has also been afforded a VA examination to assess 
his current medical condition.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by failing to 
assign an earlier effective date for the grant of service 
connection for an acquired psychiatric disorder.  He argues 
that the grant of service connection should extend back to 
the date of his original claim.  

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously denied by the Board in 
February 1990.  The veteran did not file a timely appeal of 
the Board's decision and it became final.  The Board finds 
that the veteran did not reopen the claim for service 
connection for a psychiatric disorder until April 4, 1996, 
when he submitted correspondence claiming service connection 
for an anxiety disorder secondary to his service-connected 
sinusitis.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  
There is no correspondence from the veteran between February 
1990 and April 4, 1996, which contains any references to a 
desire to reopen the claim for service connection for a 
psychiatric disorder.  Accordingly, the criteria for an 
effective date earlier than April 4, 1996, for service 
connection for an acquired psychiatric disorder are not met.


ORDER

An effective date earlier than April 4, 1996 for service 
connection for an acquired psychiatric disorder is denied.

REMAND

The veteran contends that the RO should have assigned an 
earlier effective date for increased compensation based on 
individual unemployability due to service-connected 
disability.  He argues that the increased compensation should 
be effective from as early as September 1, 1988 when he filed 
his first request for unemployability benefits.  The Board's 
review of the claims file revealed that additional relevant 
evidence exists and should be obtained prior to further 
appellate review.  The veteran has reported that he 
previously applied for VA vocational rehabilitation at the 
Knoxville office.  Significantly, however, the vocational 
rehabilitation folder is not associated with the veteran's 
claims file.  The vocational rehabilitation folder may 
contain evidence which is relevant to the veteran's claim for 
an earlier effective date for unemployability benefits.  

The Board also notes that the veteran has submitted 
additional items of evidence pertaining to his claim for a 
higher rating for sinusitis.  Those items of evidence have 
not been reviewed by the RO, and the veteran did not present 
a waiver of that right.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if the benefits 
sought on appeal may be granted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


